OPINION OF THE COURT
[562 U.S. 30]
Justice Breyer
delivered the opinion of the Court.
In Monell v. New York City Dept. of Social Servs., 436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978), this Court held that  civil rights plaintiffs
[562 U.S. 31]
suing a municipal entity under 42 U.S.C. § 1983 must show that their injury was caused by a municipal policy or custom. The case before the Court in Monell directly involved monetary damages. The question presented is whether the “policy or custom” requirement also applies when plaintiffs seek prospective relief, such as an injunction or a declaratory judgment. We conclude that it does so apply.
I
The case arises out of the following circumstances:  The California Child Abuse and Neglect Reporting Act, Cal. Penal Code Ann. § 11164 et seq. (West Rev. Supp. 2010), requires law enforcement and other state agencies to investigate allegations of child abuse. These agencies must report to the California Department of Justice all instances of reported child abuse the agency finds “not unfounded,” even if they are “inconclusive or unsubstantiated.” §§ 11169(a), 11170(a)(3). The statute requires the department to include all these reports in a Child Abuse Central Index (Index), where they remain available *465to various state agencies for at least 10 years. § 11170(a). The statute also says that if
“a report has previously been filed which subsequently proves to be unfounded, the Department of Justice shall be notified in writing of that fact and shall not retain the report.” § 11169(a).
The statute, however, does not set forth procedures for reviewing whether a previously filed report is unfounded, or for allowing individuals to challenge their inclusion in the Index. Nor, up until the time of this lawsuit, had California or Los Angeles County created any such procedures. But cf. § 11170(a)(2) (“The submitting agencies are responsible for the accuracy, completeness, and retention of the reports described in this section”).
The two plaintiffs in this case were initially accused of child abuse. But they were later exonerated. They sought to have their names removed from the Index. Unable to
[562 U.S. 32]
convince the Los Angeles Sheriffs Department to remove them, they filed this § 1983 case against the attorney general of California, the Los Angeles County sheriff, two detectives in the sheriffs department, and the County of Los Angeles. They sought damages, an injunction, and a declaration that the defendants had deprived them of their constitutional rights by failing to create a procedural mechanism through which one could contest inclusion on the Index. See U. S. Const., Arndt. 14; Rev. Stat. § 1979, 42 U.S.C. § 1983. The District Court for the Central District of California granted summary judgment to all of the defendants on the ground that California had not deprived the plaintiffs of a constitutionally protected “liberty” interest. But on appeal the Ninth Circuit disagreed.
The Ninth Circuit held that the Fourteenth Amendment required the State to provide those included on the list notice and “ ‘some kind of hearing.’” 554 F.3d 1170, 1201 (2009). Thus the Circuit held that the plaintiffs were entitled to declaratory relief, and it believed that (on remand) they might prove damages as well. Ibid.
The Ninth Circuit also held that the plaintiffs were prevailing parties, thereby entitled to approximately $600,000 in attorney’s fees. 42 U.S.C. § 1988(b) (providing for payment of attorney’s fees to parties prevailing on § 1983 claims). See No. 05-56467 (June 22, 2009), App. to Pet. for Cert. 1-4 (hereinafter First Fee Order); No. 05-56467 (Dec. 2, 2009), App. to Reply to Brief in Opposition 1-2 (hereinafter Second Fee Order). The Ninth Circuit wrote that Los Angeles County must pay approximately $60,000 of this amount. First Fee Order 3; Second Fee Order 2.
Los Angeles County denied that it was liable and therefore that it could be held responsible for attorney’s fees. It argued that, in respect to the county, the plaintiffs were not prevailing parties. That is because the county is a municipal entity. Under Monell’s holding a municipal entity is liable under § 1983 only if a municipal “policy or custom” caused a
[562 U.S. 33]
plaintiff to be deprived of a federal right. 436 U.S., at 694, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (emphasis added). And it was state policy, not county policy, that brought about any deprivation here.
The Ninth Circuit responded to this argument as follows: First, it said that county policy might be responsible for the deprivation. It “is possible,” the Ninth Circuit said, that the *466county, “[b]y failing to” “creat[e] an independent procedure that would allow” the plaintiffs “to challenge their listing [,] . . . adopted a custom and policy that violated” the plaintiffs’ “constitutional rights.” 554 F.3d, at 1202. Second, it said that “because this issue is not clear based on the record before us on appeal ... we remand to the district court to determine the County’s liability under Monell.” Ibid. Third, it saw no reason to remand in respect to the county’s obligation to pay $60,000 in attorney’s fees. That, it wrote, is because “in our circuit . . . the limitations to liability established, in Monell do not apply to claims for prospective relief” such as the declaratory judgment that the Circuit had ordered entered. First Fee Order 3-4 (citing Chaloux v. Killeen, 886 F.2d 247, 250 (CA9 1989); Truth v. Kent School Dist., 542 F.3d 634, 644 (CA9 2008); emphasis added).
The county then asked us to review this last-mentioned Ninth Circuit holding, namely, the holding that Monell’s “policy or custom” requirement applies only to claims for damages but not to claims for prospective relief. Because the Courts of Appeals are divided on this question, we granted the county’s petition for cer-tiorari. Compare Reynolds v. Giuliani, 506 F.3d 183, 191 (CA2 2007) (holding that Monell’s “policy or custom” requirement applies to claims for prospective relief as well as claims for damages); Dirrane v. Brookline Police Dept., 315 F.3d 65, 71 (CA1 2002) (same); Greensboro Professional Fire Fighters Assn., Local 3157 v. Greensboro, 64 F.3d 962, 967, n. 6 (CA4 1995) (applying the Monell requirement to a prospective relief claim); Church v. Huntsville, 30 F.3d 1332, 1347 (CA11 1994) (same), with
[562 U.S. 34]
Chaloux, supra, at 251 (holding that Monell does not apply to prospective relief claims). See also Gernetzke v. Kenosha Unified School Dist. No. 1, 274 F.3d 464, 468 (CA7 2001) (reserving the question but noting the “predominant” view that “Monell’s holding applies regardless of the nature of the relief sought”).
We conclude that Monell’s holding applies to § 1983 claims against municipalities for prospective relief as well as to claims for damages.
II
A
We begin with § 1983 itself, which provides:
“Every person who, under color of any [state] statute, ordinance, regulation, custom, or usage . . . subjects, or causes to be subjected, any . . . other person . . . to the deprivation of any rights . . . secured by the Constitution and laws [of the United States], shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.” (Emphasis added.)
In 1961, in Monroe v. Pape, 365 U.S. 167, 81 S. Ct. 473, 5 L. Ed. 2d 492, this Court held that municipal entities were not “person[s]” under § 1983. The Court based this conclusion on the history of the Civil Rights Act of 187l’s enactment. It noted that Congress rejected an amendment (called the Sherman amendment) that would have made municipalities liable for damage done by private persons “ ‘riotously and tumultuously assembled.’ ” Id., at 188-190, and n. 38, 81 S. Ct. 473, 5 L. Ed. 2d 492 (quoting Cong. Globe, 42d Cong., 1st Sess., 663 (1871)). This rejection, the Court thought, reflected a determination by *467the 1871 House of Representatives that “ ‘Congress had no constitutional power to impose any obligation upon county and town organizations, the mere instrumentality for the administration of state law.’ ” 365 U.S., at 190, 81 S. Ct. 473, 5 L. Ed. 2d 492 (quoting Cong. Globe, supra, at 804 (statement of Rep. Poland); emphasis added). The Court concluded that Congress must have doubted its “constitutional
[562 U.S. 35]
power ... to impose civil liability on municipalities.” 365 U.S., at 190, 81 S. Ct. 473, 5 L. Ed. 2d 492. And for that reason, Congress must have intended to exclude municipal corporations as § 1983 defendants. The statute’s key term “person” therefore did not cover municipal entities. Id., at 191, 81 S. Ct. 473, 5 L. Ed. 2d 492.
Sixteen years later, in Monell, the Court reconsidered the question of municipal liability. After reexamining the 1871 legislative history in detail, the Court concluded that Congress had rejected the Sherman amendment, not because it would have imposed liability upon municipalities, but because it would have imposed liability upon municipalities based purely upon the acts of others. That is to say, the rejected amendment would have imposed liability upon local governments “without regard to whether a local government was in any way at fault for the breach of the peace for which it was to be held for damages.” 436 U.S., at 681, n. 40, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (emphasis added). In Monell’s view Congress may have thought that it lacked the power to impose that kind of indirect liability upon municipalities, id., at 679, 98 S. Ct. 2018, 56 L. Ed. 2d 611, but “nothing said in debate on the Sherman amendment would have prevented holding a municipality liable ... for its own violations of the Fourteenth Amendment,” id., at 683, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (emphasis added). The Court, overruling Monroe, held that  municipalities were “persons” under § 1983. 436 U.S., at 690, 98 S. Ct. 2018, 56 L. Ed. 2d 611.
The Court also concluded that a municipality could not be held liable under § 1983 solely because it employed a tortfeasor. The Court’s conclusion rested on “the language of § 1983, read against the background of the same legislative history.” Id., at 691, 98 S. Ct. 2018, 56 L. Ed. 2d 611.  Section 1983’s causation language imposes liability on a “ ‘person who . . . shall subject, or cause to be subjected, any person’ ” to a deprivation of federal rights. Ibid, (quoting 17 Stat. 13; emphasis deleted). That language, the Court observed, could not “be easily read to impose liability vicariously . . . solely on the basis of the existence of an employer-employee relationship with a tortfeasor.” 436 U.S., at 692, 98 S. Ct. 2018, 56 L. Ed. 2d 611. The statute’s legislative history,
[562 U.S. 36]
in particular the constitutional objections that had been raised to the Sherman amendment, supported this conclusion. Id., at 692-694, and n. 57, 98 S. Ct. 2018, 56 L. Ed. 2d 611.
For these reasons, the Court concluded that  a municipality could be held liable under § 1983 only for its own violations of federal law. Id., at 694, 98 S. Ct. 2018, 56 L. Ed. 2d 611. The Court described what made a violation a municipality’s own violation:
“Local governing bodies, therefore, can be sued directly under § 1983 for monetary, declaratory, or injunctive relief where, as here, the action that is alleged to be unconstitutional implements or executes *468a policy statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s officers. . . . [They can also be sued for] deprivations visited pursuant to governmental ‘custom’ even though such a custom has not received formal approval through the body’s official decisionmaking channels.” Id., at 690-691, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (footnote omitted).
The Court has also included the terms “usage” and “practice” as customs for which liability is appropriate. See ibid. The length of this list of types of municipal action leads us here to use a shorthand term “policy or custom,” but when we do so, we mean to refer to the entire list. See id., at 694, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (using the shorthand “policy or custom”); see also, e.g., Fitzgerald v. Barnstable School Comm., 555 U.S. 246, 257-258, 129 S. Ct. 788, 172 L. Ed. 2d 582 (2009) (using the phrase “custom, policy, or practice,” to describe municipal liability under § 1983).
In sum, in Monell the Court held that  “a municipality cannot be held liable” solely for the acts of others, e.g., “solely because it employs a tort-feasor.” 436 U.S., at 691, 98 S. Ct. 2018, 56 L. Ed. 2d 611. But the municipality may be held liable “when execution of a government’s policy or custom . . . inflicts the injury.” Id., at 694, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (emphasis added).
B
The language of § 1983 read in light of Monell’s understanding of the legislative history explains why  claims for
[562 U.S. 37]
prospective relief, like claims for money damages, fall within the scope of the “policy or custom” requirement. Nothing in the text of § 1983 suggests that the causation requirement contained in the statute should change with the form of relief sought. In fact, the text suggests the opposite when  it provides that a person who meets § 1983’s elements “shall be liable ... in an action at law, suit in equity, or other proper proceeding for redress.” Thus, as Monell explicitly stated, “[l]ocal governing bodies .. . can be sued directly under § 1983 for monetary, declaratory, or injunctive relief where, as here, the action that is alleged to be unconstitutional implements or executes” a policy or custom. 436 U.S., at 690, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (emphasis added). Monell went on to quote this Court’s statement in a 1973 case, Kenosha v. Bruno, 412 U.S. 507, 513, 93 S. Ct. 2222, 37 L. Ed. 2d 109, to the effect that  the Congress that enacted § 1983 did not intend the “ ‘generic word “person” . . . to have a bifurcated application to municipal corporations depending on the nature of the relief sought against them.’ ” 436 U.S., at 701, n. 66, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (emphasis added). Monell added that “[n]othing we say today affects” this pre-Monell “conclusion.” Ibid-
Monell’s logic also argues against any such relief-based bifurcation. The Monell Court thought that Congress intended potential § 1983 liability where a municipality’s own violations were at issue but not where only the violations of others were at issue. The “policy or custom” requirement rests upon that distinction and embodies it in law. To find the requirement inapplicable where prospective relief is at issue would undermine Monell’s logic. For whether an action or omission is a municipality’s “own” has to do with the nature of the action or omission, *469not with the nature of the relief that is later sought in court.
C
The Humphrieses’ (hereinafter respondents) arguments to the contrary are unconvincing. Respondents correctly note that by the time Monell reached the Supreme Court only the plaintiffs’ damages claim remained live. See id., at 661, 98 S. Ct. 2018, 56 L. Ed. 2d 611.
[562 U.S. 38]
From this fact they conclude that the Court’s holding applies directly only to claims for monetary damages. A holding, however, can extend through its logic beyond the specific facts of the particular case. It does so here.
Respondents add that not only did Monell involve a damages claim, but its holding rests upon the concern that municipalities might have to pay large damages awards. The Court so suggests when it points out that municipalities should not be liable for an employee’s wrongful acts, simply by applying agency-based principles of respondeat superior. But as we have pointed out, the Court’s rejection of respondeat superior liability primarily rested not on the municipality’s economic needs, but on the fact that liability in such a case does not arise out of the municipality’s own wrongful conduct.
Respondents further claim that, where prospective relief is at issue, Monell is redundant. They say that a court cannot grant prospective relief against a municipality unless the municipality’s own conduct has caused the violation. Hence, where such relief is otherwise proper, the Monell requirement “shouldn’t screen out any case.” Tr. of Oral Arg. 48.
To argue that a requirement is necessarily satisfied, however, is not to argue that its satisfaction is unnecessary. If respondents are right, our holding may have limited practical significance. But that possibility does not provide us with a convincing reason to sow confusion by adopting a bifurcated relief-based approach to municipal liability that the Court has previously rejected.
Finally, respondents make the mirror-image argument that applying Monell’s requirement to prospective relief claims will leave some set of ongoing constitutional violations beyond redress. Despite the fact that four Circuits apply Monell’s requirement to prospective relief, however, respondents have not presented us with any actual or hypothetical example that provides serious cause for concern.
[562 U.S. 39]



For these reasons, we hold that Monell’s “policy or custom” requirement applies in § 1983 cases irrespective of whether the relief sought is monetary or prospective. The Ninth Circuit’s contrary judgment is reversed, and the case is remanded for further proceedings consistent with this opinion.
It is so ordered.
Justice Kagan took no part in the consideration or decision of this case.